DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 03/01/2021.

Examiner's Statement of reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method comprising: assessing a channel to be available for transmission by establishing, based on a first clear channel assessment (CCA) threshold, that a received signal strength of an on-going transmission allows simultaneous transmission; establishing a type of transmission of the on-going transmission on the channel; and determining, based on the established type of transmission and on a second CCA threshold that is different than the first CCA threshold, whether to transmit or to defer transmitting and to transmit simultaneously if the on-going transmission has a received signal strength such as to allow simultaneous transmission in view of the second clear channel assessment threshold.
The closest prior art, as previously recited, Kryzmien et al. (US 2019/0215731 A1), Tian et al. (US 2017/0373950 A1), Ahn et al. (US 10,506,553 B2) are also generally directed to various aspects of determining a clear channel assessment threshold.  However, none of Kryzmien, Tian teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9, 11 and 19.  For example, none of the cited prior art teaches or .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478